UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4973



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


YUESEYUAN CRUEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-858)


Submitted:   April 1, 2003                 Decided:   April 14, 2003


Before WILKINS, Chief Judge, and LUTTIG and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Yueseyuan Cruel, Appellant Pro Se. Kevin Frank McDonald, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yueseyuan   Cruel   pled   guilty   to   making,    uttering,   and

possessing counterfeit securities drawn on American Federal Bank,

and aiding and abetting, in violation of 18 U.S.C. §§ 2, 513

(2000).   Cruel was sentenced to thirty months imprisonment and we

affirmed his conviction and sentence on direct appeal.       See United

States v. Cruel, No. 02-4305, 2003 WL 115122 (4th Cir. Mar. 14,

2003) (unpublished).     One of the arguments Cruel raised in his

direct appeal was that the Secret Service and the district court

lacked authority to adjudicate the matter.     Id.   Cruel now appeals

from the same criminal proceeding alleging that the district court

erred by denying his motion to dismiss the indictment against him

and his “Motion to Dismiss for Lack of Territorial Jurisdiction,”

on the ground that the district court lacked jurisdiction over him.

Because we addressed and rejected Cruel’s jurisdictional arguments

in his direct appeal, we decline to entertain the issue again.

Thus, we affirm the orders of the district court.       We dispense with

oral argument as the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               AFFIRMED




                                  2